DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received on 11/4/2020 are acknowledged.  Claims 13, 21-24 and 28-30 are amended; claims 1-12, 15-16, 20 and 31-45 are canceled; claims 46-48 are new; claims 13-14, 17-19, 21-30 and 46-48 are pending; claims 13-14, 17-19 and 21-29 are withdrawn; claims 30 and 46-48 will be examined on the merits.

Priority
Regarding the priority of the instant claims, Applicants have persuasively demonstrated that the disclosure of PCT/US10/24010, filed 2/12/2010, provides support for the instant claims (Remarks, pp. 8-10); hence, the effective filing date of the instant claims is 2/12/2010.

Claim Interpretation
Independent claim 30 recites a method comprising contacting skin with a composition comprising a zwitterionic surfactant represented by the structural formula in the claim for wherein n = 10, 12, 14 or 16.  The zwitterionic surfactants are interpreted as: N-decyl-N,N-dimethyl-3-ammonio-1-propanesulfonate (n=10), N-dodecyl-N,N-
Independent claim 30 recites a method comprising contacting skin with a composition comprising at least one non-ionic surfactant selected from the group consisting of polyoxyethylene (4) lauryl ether, polyoxyethylene (23) lauryl ether, polyoxyethylene (2) cetyl ether, polyoxyethylene (10) cetyl ether, and polyoxyethylene (20) cetyl ether.  The non-ionic surfactants are interpreted as being Brij30 (polyoxyethylene (4) lauryl ether), Brij35 (polyoxyethylene (23) lauryl ether), Brij52 (polyoxyethylene (2) cetyl ether), Brij56 (polyoxyethylene (10) cetyl ether; also called Brij C 10) and Brij58 (polyoxyethylene (20) cetyl ether).  These equivalencies between the trivial names, chemical descriptions and structural formulas of independent claim 30 are relied on for examination of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 46-48 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for practicing the claimed method of solubilizing a region of interest on skin when the amount of the zwitterionic surfactant and the amount of the non-ionic surfactant in the composition are at concentrations effective for solubilizing the skin in the region of interest, does not reasonably provide enablement for solubilizing a region of interest on skin for the full scope of the claims.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are broadly drawn to methods of solubilizing skin with compositions comprising a zwitterionic surfactant and a non-ionic surfactant wherein the zwitterionic surfactant is one of the 4 zwitterionic surfactants recited in independent claim 30 and the non-ionic surfactant is one of the 5 non-ionic surfactants recited in claim 30 (with provisos that the compositions are not 2 prior art compositions) at any concentration of the zwitterionic surfactant and any concentration of the non-ionic surfactant.
The prior art (e.g. Cevc, US 2007/0042030, cite A, attached PTO-892; herein “Cevc”) appears to indicate that the claimed zwitterionic and nonionic surfactant compositions would not be solubilizing but only permeabilizing at low concentrations 
Specifically, Cevc teaches methods of transport of agents across the permeation barrier of skin by contacting the skin with compositions comprising edge active substances (surfactants) allowing the permeation of the agents through the permeability barrier of the skin (Abst.; [0001], [0012], [0036], [0040], [0220], [0231-2], [0241]) wherein the edge active substances can be multiple non-ionic or zwitterionic surfactants ([0036], [0038], [0040], [0043], [0059]), wherein the zwitterionic surfactant can be the zwitterionic surfactant of the structural formula in independent claim 30 where n = 10, 12, 14 or 16 [0132] and the non-ionic surfactant can be any of the 5 non-ionic surfactants recited in claim 30 [0067].  Cevc teaches that these permeabilizing compositions can solubilize tissue at higher concentrations [0059] but that the solubilization of the skin is not desired in Cevc’s method ([0005], [0243]).
Hence, it would appear from the disclosure of Cevc that the instantly claimed method would not be enabling for solubilizing skin at concentrations of zwitterionic surfactant and non-ionic surfactant which are too low (i.e. would permeabilize the skin but not solubilize the skin) and is only enabled if the zwitterionic surfactant and non-ionic surfactant are at concentrations which are high enough to be effective for solubilizing the tissue.
The examples of the instant disclosure set forth at [0064-81] all use at least 0.25% of each of the zwitterionic and non-ionic surfactants.  A person of ordinary skill in the art would not be able to predict if all concentrations other than 0.25% of zwitterionic surfactant and 0.25% of non-ionic surfactant would be effective in solubilizing skin.  
Hence, undue experimentation would be required to practice the method for the full scope of the claimed method (i.e. with surfactant concentrations less than 0.25%).
NOTE: This rejection can be overcome with amendment of the independent claim to recite a functional limitation limiting the concentration of the zwitterionic and nonionic surfactants to amounts which are effective for solubilizing skin, such as “wherein the amount of the zwitterionic and nonionic surfactants in the composition are effective for solubilizing the skin in the region of interest”.

Claim Rejections - 35 USC § 102
The rejection of claims 30-31, 35-38 and 41-45 under pre-AIA  35 U.S.C. 102(b) over Paliwal et al., WO 2010/093861 (Cite N, PTO-892, 11/19/2018; herein “Paliwal”) as set forth at pp. 5-7 of the previous Office Action is moot regarding claims 31, 35-38 and 41-45 due to cancelation of the claims and is withdrawn regarding the remaining claim because Paliwal is not prior art as persuasively argued by Applicants (Remarks, pp. 8-10).

Claim Rejections - 35 USC § 103
The rejection of claims 30-38 and 41-45 under pre-AIA  35 U.S.C. 103 over Paliwal as set forth at pp. 7-9 of the previous Office Action is moot regarding claims 31-38 and 41-45 due to cancelation of the claims and is withdrawn regarding the remaining claim because Paliwal is not prior art as persuasively argued by Applicants (Remarks, pp. 8-10).

Double Patenting
The rejection of claims 30, 36-38 and 44 on the ground of non-statutory double patenting over claims 5-8 of U.S. Patent No. 8642664 as set forth at pp. 9-13 of the previous Office Action is moot regarding claims 36-38 and 44 due to cancelation of the claims and is withdrawn regarding the remaining claim in view of the amendment of the claim.
The rejection of claims 30-38 and 41-45 on the ground of non-statutory double patenting over claims 11 and 15 of U.S. Patent No. 8945482 in view of Paliwal as set forth at pp. 16-19 of the previous Office Action is moot regarding claims 31-38 and 41-45 due to cancelation of the claims and is withdrawn regarding the remaining claim because Paliwal is not prior art as persuasively argued by Applicants (Remarks, pp. 8-10).
The rejection of claims 30-31, 36 and 41-45 on the ground of non-statutory double patenting over claims 11-15 of U.S. Patent No. 9328324 in view of Paliwal as set forth at pp. 19-21 of the previous Office Action is moot regarding claims 31, 36 and 41-45 due to cancelation of the claims and is withdrawn regarding the remaining claim because Paliwal is not prior art as persuasively argued by Applicants (Remarks, pp. 8-10).
The rejection of claims 30-31 and 41-45 on the ground of non-statutory double patenting over claims 1-2 of U.S. Patent No. 9814422 in view of Paliwal as set forth at pp. 21-23 of the previous Office Action is moot regarding claims 31 and 41-45 due to cancelation of the claims and is withdrawn regarding the remaining claim because Paliwal is not prior art as persuasively argued by Applicants (Remarks, pp. 8-10).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 30 and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-12 and 14 of U.S. Patent No. 9848853 (herein “’853”).
Claim 1 of ‘853 is drawn to a kit for at least partly liquefying tissue, comprising: a liquefaction promoting medium (LPM, i.e. tissue solubilizing composition), comprising: a non-ionic surfactant; a zwitterionic surfactant; and an abrasive material; instructions, the instructions comprising directing a user to treat a tissue of a living subject by: applying the LPM together with the abrasive material to the tissue of the living subject; and transmitting energy to the tissue of the living subject through the abrasive material in the presence of the LPM effective to cause at least partial dissolution of one or more components of the tissue of the living subject, claim 2 of ‘853 teaches that the instructions directing the user to treat the tissue of the living subject comprising one or 
Specifically, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the intended use that the kit is recited to be for, 

Response to Arguments
Applicant's arguments filed 11/4/2020 have been fully considered and they are persuasive that the effective filing date for the instant claims is 2/10/2010 and the Paliwal reference (WO 2010/093861, cite N, PTO-892, 11/19/2018) is not prior art.
The rejections under 35 U.S.C. 102(b), 103 and the nonstatutory doctrine prohibiting double patenting have all been withdrawn except for the double patenting rejection over 9848853.
The rejection over U.S. Patent No. 9,848,853 ("'853") has been maintained with modification to address the claim amendments.  Applicants requested that the Office hold this rejection in abeyance until patentable subject matter is otherwise agreed upon.  The rejection is not provisional.  Non-provisional rejections are not held in abeyance.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRENT R CLARKE/Examiner, Art Unit 1651                                                                                                                                                                                             


/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651